IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  July 14, 2009
                                No. 08-50638
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

DARRELL LENARD BATES,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:93-CR-181-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Darrell Lenard Bates appeals the denial of an innominate pleading he filed
in a criminal proceeding that has long been closed. The pleading did not concern
the criminal case.   Bates failed to identify any jurisdictional basis for his
pleading, and he failed to make any coherent argument or to state any
cognizable claim. Because his appeal fails to identify any legal basis for relief,




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-50638

it is frivolous, see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983), and is
DISMISSED. See 5 TH C IR. R. 42.2. All outstanding motions are DENIED.




                                      2